DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is responsive to papers filed 11/06/2020.
Claim 1 has been amended. Claims 11-17 have been newly canceled and claims 19-30 have been newly added.

Claims 1, 6-9 and 18-30 are currently pending and have been examined on their merits.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendment. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Objections
Claim 18 is objected to because of the following informalities:  
Applicant has improperly listed claim 18 with the status of “new”.
This is incorrect because claim 18 had been previously added to the listing of claims filed 04/02/2020 and thus should have the status of “previously presented”.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-9, and 18-30 are rejected under 35 U.S.C. 103 as being unpatentable over Atala et al (WO 2013/025766-from IDS filed 10/09/2018) in view of Chancellor et al (US 2008/0152627-previously cited),  Latil et al (Nature Communications 2012-from IDS filed 2/24/2017), Collins et al (Cell Cycle 2005-previously cited) and as evidenced by Csete et al (US 6,184,035-newly cited) for new claim 20.
The amended claims are drawn to a method for cultivating and enriching stem cells in vitro comprising providing a sample comprising stem cells and cultivating the stem cells by subjecting the sample to a treatment for a first period of time,
wherein the sample is an isolated muscle fiber fragment obtained without enzymatic treatment, wherein the stem cells are satellite cells and  
wherein the treatment is carried out without oxygenation under hypothermic conditions, wherein the temperature is about 4˚C and the atmosphere has oxygen, 

Regarding claims 1, 9, 19, 21 and 28, Atala teach methods of using muscle fiber fragments in the regeneration of functional muscle tissue and in preferred embodiments the fragments retain functional satellite cells (page 2, first paragraph, page 14 3rd paragraph). The muscle fibers fragment may be harvested from a donor using standard biopsy techniques known in the art (page 8, 4th paragraph). The muscle tissue and fibers may be fragmented by enzyme or by mechanical agitation (page 2, third paragraph, page 13, Fig. 3, page 15, second paragraph, page 28 claims 8-12) and thus mechanical disruption without enzymatic treatment of the tissue is an obvious choice. The muscle tissue includes skeletal muscle (page 8, third paragraph).
Atala are silent with regard to what those biopsy techniques are.
Chancellor teach a method of handling skeletal muscle biopsy tissue wherein the tissue is placed in cold hypothermic medium and stored at 4˚C for 3 to 7 days (3 days to 1 week)(page 6 para 59). Chancellor also indicate that the culture medium may be supplemented with growth factors or unsupplemented (page 4 para 35).
Latil teach providing a sample comprising muscle stem cells from mammals (mice), specifically satellite cells, and cultivating the stem cells by exposing them to a treatment for up to 21 days (first period of time of 3 weeks) under hypothermic conditions of 4˚C and an atmosphere with an oxygen content of less than 21% v/v (less than 0.1% oxygen) (page 4 , column 2 last paragraph-page 5) and for at least 4 days at 4˚C without oxygen (less than 21% v/v oxygen) (page 7, last paragraph to page 8). Latil 
One of ordinary skill in the art would have been motivated to use the standard biopsy techniques as described in Chancellor of cold hypothermic medium stored at 4˚C for 3 to 7 days and the atmospheric condition of no oxygen or less than 0.1% oxygen (less than 21% v/v) as described by Latil in the method of Atala because Latil indicate that these conditions provide muscle stem cells that retain robust regenerative potential after transplantation (pages 7-8, Figure 5) and Atala indicate that muscle fibers fragment may be harvested from a donor using standard biopsy techniques known in the art (page 8, 4th paragraph). One of ordinary skill in the art would have had a reasonable expectation of success because Atala, Chancellor and Latil are all isolating their muscle stem cells from skeletal muscle tissue for use in therapeutic methods and research.
In addition, the hypothermic, hypoxic conditions will provide wherein at least 70% of the viable cells are cultivated stem cells after 4 days as described by Latil (page 4 last paragraph to page 5, Fig. 4a). One of ordinary skill in the art would be motivated to modify the hypoxic conditions due to Latil suggesting that this will affect viability such that the end result is the optimization of the percentage of viable stem cells to more than 70%, preferably at least 85% or as close to 100% viability as possible because Atala is 
In addition, with regard to the treatment of the muscle tissue without enzymes, Collins teach that when satellite cells were removed from their myofibers by a non-enzymatic physical trituration method that they retained the ability to generate substantial quantities of new muscle after grafting, but when they were removed by enzymatic digestion, they lost this ability (page 1339, column 2). Therefore, one of ordinary skill in the art would have been motivated to use mechanical means to treat the muscle tissue in the method of Atala because Collins teach that enzymatic disaggregation techniques may significantly impair myogenic potential and Atala is using these muscle cells for transplantation to provide muscle tissue regeneration. One of ordinary skill in the art would have had a reasonable expectation of success in using mechanical disaggregation because Atala teach that this is a suitable treatment to use in their method as well.
Regarding claims 6-7, the muscle biopsy tissue that is used in Atala is an isolated tissue sample and includes isolated muscle fiber fragments (Title, abstract, page 2, first paragraph) and during its exposure to hypothermic and hypoxic conditions is deemed to be cultivated in a united cell structure and not as a cell suspension.
Regarding claims 8 and 18, Atala teach wherein the muscle cells used are mammalian (including mouse, rat, monkey and human) (page 8, 3rd paragraph). Therefore, since the muscle cells are used for their muscle fiber fragments in the method of Atala as described above, a human muscle fiber fragment would be an obvious choice.
Regarding claim 20, Atala teach wherein the fragments containing the satellite cells (stem cells) are cultured on a scaffold in vitro before delivering the scaffold to the muscle defect target site (page 3, 2nd paragraph). Atala is silent with regard to the temperature and oxygen content, but the normal conditions for culturing satellite cells are 37˚C and 21% oxygen (ambient atmospheric oxygen levels) as evidenced by Csete (column 7 lines 23-24, column 14 lines 55-56). Since there is no evidence that Atala used anything but routine temperature and oxygen content during culture and expansion of the cells, the normal conditions for such culture are deemed to be inherently present or at least obvious to the person of ordinary skill in the art baring evidence to the contrary.
Regarding claims 22-27 and 29-30, Atala teach wherein their cells are administered with a growth factor (page 3, 1st paragraph). Culturing with a growth factor is indicated as optional by use of the phrase “can further include” (page 3, 3rd paragraph). Chancellor also indicate that culturing muscle cells from biopsied tissue with growth factor supplementation is optional (page 4 para 35) and therefore one of ordinary skill in the art would have been motivated to select the option without initial supplementation and hold off adding the growth factors to the cells until right before administration to concentrate their effect on the in vivo site. One of ordinary skill in the art would have had a reasonable expectation of success because Latil indicate that the first time period for incubating the isolated biopsied tissue is up to 3 weeks and do not indicate that growth factors are required for this period. In addition, Atala and Chancellor suggest that the growth factor is optional in the culture medium and can be added to the final composition for administration.
.



Response to Arguments
Applicant's arguments filed 11/06/2020 have been fully considered but they are not persuasive. Applicant’s arguments have been addressed in so far as they relate to the new rejections above.
Applicant argues that the cited references fail to teach any of the new claims.
This is not found persuasive as described above.
Applicant argues that both Atala and Chancellor teach to use the common collagenase enzymatic treatment and do not provide any teaching or suggestion that the enzymatic treatments should be omitted. Applicant argues that Latil does not teach omitting enzymatic treatment.
This is not found persuasive. Atala indicates that enzymatic and mechanical disaggregation are alternatives in the method of Atala. Collins teach that there is a beneficial advantage to using mechanical disaggregation over enzymatic treatment as described above.
Applicant argues that Atala, Chancellor and Collins all omit teaching a cell culture protocol or treatment that is performed without oxygenation. Applicant asserts that Latil is limited to anoxic conditions of 0% oxygen. Applicant argues that they do not use 
This is not found persuasive. Chancellor and Latil provide the motivation to use hypoxic conditions that do not require oxygenation. Latil specifically teaches both anoxic and hypoxic conditions in their method as being beneficial for muscle stem cells (see abstract, page 9 column 2 and page 10 column 1) and specifically include an oxygen value of 1% as suitable (page 4 column 2) which falls within Applicant’s claimed range. Since Latil and Chancellor suggest hypoxic conditions wherein oxygen is present this is deemed as suggesting control of the oxygen levels to those lower than ambient levels.
Applicant argues that the phrase “without oxygenation” must be read with context from the rest of Applicant’s application. Applicant asserts that the specification teaches oxygen ranges and that the oxygen content, such as 21% as per standard and recited in the same paragraph at the start time period and then omit active oxygenation. Applicant asserts that this results in a reduction of oxygen over the first time period and this is the reason the oxygen range recited in the treatment includes less than 21% oxygen.
This is not found persuasive. According to M.P.E.P. § 2111, the pending claims must be given their broadest reasonable interpretation consistent with the specification. Broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In In re Prater (citations omitted), the court ruled that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from reading limitations of the specification into a claim,' to thereby narrow the scope of the claim by implicitly 
Applicant argues that it is completely surprising that the percentage of cultivated stem cells of all viable cells can be as high as 85 to 100% when working in an oxygen content range of 1% to 21% as claimed above.
This is not found persuasive. Latil teach that severe or mild hypoxic conditions can be from 0.1 -1% and that the degree of hypoxia/anoxia in dormant muscle stem cells could maintain their viability for unusually long periods in spite of the necrotic microenvironment (page 9, column 2, last paragraph).
Applicant argues that the teaching of Latil is the opposite of what Applicant is claiming and that Latil teaches away from the present claims. Applicant asserts that Latil is limited to anoxic atmosphere conditions and does not include oxygen values in the claimed range.
This is not found persuasive. Latil specifically teaches both anoxic and hypoxic conditions in their method as being beneficial for muscle stem cells (see abstract, page 9 column 2 and page 10 column 1) and specifically include an oxygen value of 1% as suitable (page 4 column 2) which falls within Applicant’s claimed range.
Applicant argues that Latil does not teach the claimed range of viability of 85%-100% as required by the claims.
This is not found persuasive. One of ordinary skill in the art would be motivated to modify the conditions such that the end result is the optimization of the percentage of viable stem cells to at least 85%, or as close to 100% viability as possible because Latil and Atala are intending to use the muscle stem cells (satellite cells) for regeneration of 
Applicant argues that a person skilled in the art confronted with the teaching of Latil would never consider to raise the oxygen content for cultivating stem cells since Latil teaches to work under anoxic conditions.
This is not found persuasive. Latil teaches the benefits of both anoxic and hypoxic conditions and therefore the person skilled in the art would select that condition that allowed for the highest number of viable cells to be achieved. In addition, Applicant’s claims require that the treatment is performed without oxygenation and therefore the claims do not require raising the oxygen content. As long as the prior art teaches an oxygen content that falls in the claimed range, such as 1%, the limitations regarding the oxygen content are met.
Applicant argues that they traverse the rejections for at least the reason that Examiner’s analysis fails to consider each reference in its entirety.
This is not found persuasive. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the current case, the cited references above teach and suggest the benefit of exposing muscle satellite cells to a hypoxic and hypothermic environment prior to administration to a damaged muscle tissue. The .
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.




Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA J. SCHUBERG

Art Unit 1632



/LAURA SCHUBERG/           Primary Examiner, Art Unit 1632